ORDER
PER CURIAM.
Isaac Gathings (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because his plea counsel was ineffective for assuring him that if he entered an open plea of guilty, he would receive probation.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *515setting forth the reasons for this order pursuant to Rule 84.16(b).